
	
		I
		112th CONGRESS
		1st Session
		H. R. 2683
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Mr. Griffin of
			 Arkansas (for himself, Mr.
			 Crawford, Mr. Womack, and
			 Mr. Ross of Arkansas) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require that members of the Armed Forces who were
		  killed or wounded in the attack that occurred at a recruiting station in Little
		  Rock, Arkansas, on June 1, 2009, are treated in the same manner as members who
		  are killed or wounded in a combat zone.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Ezeagwula and Long
			 Act or the HEAL
			 Act.
		2.Equitable
			 treatment of members of the Armed Forces killed or wounded in Little Rock
			 recruiting station attackFor
			 purposes of all applicable Federal laws, regulations, and policies, the members
			 of the Armed Forces who were killed or wounded in the attack that occurred at a
			 recruiting station in Little Rock, Arkansas, on June 1, 2009, shall be deemed
			 to have been killed or wounded in a combat zone as the result of an act of an
			 enemy of the United States.
		
